UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4627


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ARTHUR DEJUAN CRAWLEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:14-cr-00197-JAB-1)


Submitted:   March 29, 2016                 Decided:   April 12, 2016


Before KING, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Kathleen A. Gleason,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.    Ripley Rand, United States Attorney, Kyle D.
Pousson, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Arthur      Dejuan      Crawley        pled   guilty,       pursuant        to     a

conditional plea agreement, to being a felon in possession of a

firearm,    in    violation     of     18     U.S.C.      §§ 922(g)(1),      924(a)(2)

(2012).     The    district     court       sentenced     Crawley     to   37   months’

imprisonment and imposed a 3-year term of supervised release.

Crawley’s plea agreement specifically permitted him to appeal

the   district     court’s     order,       which   was    entered    prior      to    the

guilty plea, denying Crawley’s motion to dismiss the indictment

on speedy trial grounds.            For the reasons that follow, we affirm

this ruling and the criminal judgment.

      The   Sixth       Amendment      provides     that     “[i]n     all      criminal

prosecutions, the accused shall enjoy the right to a speedy and

public trial.”          U.S. Const. amend. VI.             The Supreme Court has

rejected a bright-line test to determine whether a defendant’s

speedy trial right under the Sixth Amendment has been violated

and   instead     has    outlined      four     factors     to   be   weighed      in    a

balancing test.         Barker v. Wingo, 407 U.S. 514, 529-30 (1972).

Specifically, this court is to consider the “[l]ength of delay,

the   reason     for    the   delay,    the     defendant’s      assertion       of    his

right, * and prejudice to the defendant.”                   Id. at 530.         For his


      *The district court concluded that this Barker factor
weighed in Crawley’s favor, and this determination is not
implicated in this appeal.


                                            2
claim to succeed, Crawley must “establish that on balance, the

four   separate    [Barker]      factors       weigh    in    his    favor.”           United

States v. Hall, 551 F.3d 257, 271 (4th Cir. 2009) (alteration

and internal quotation marks omitted).                  “The length of the delay

is to some extent a triggering mechanism.                      Until there is some

delay which is presumptively prejudicial, there is no necessity

for inquiry into the other factors that go into the balance.”

Barker, 407 U.S. at 530.

       The record reflects, and the parties do not dispute, that

the    charging    indictment      was     returned      on    May        27,    2014,    and

Crawley’s     trial     was     scheduled      to    begin      on        May    11,     2015.

Consistent with this court’s precedent, the district court ruled

that this delay was presumptively prejudicial and proceeded to

analyze   the     remaining     Barker     factors.          See    United       States    v.

Woolfolk, 399 F.3d 590, 598 (4th Cir. 2005) (recognizing that

the    time   frame     for     presumptive         prejudice        is     flexible      and

observing that a shorter time frame (there, eight months) was

appropriate     because       defendant’s      prosecution         was     not     complex).

Although not challenged on appeal, we note our agreement with

this threshold determination.

       We also agree with the district court’s balancing of the

other Barker factors.            Specifically, although the court opined

that the Government bore more responsibility for the delay than

did    Crawley,    it    weighed     the       second    Barker           factor    in    the

                                           3
Government’s favor because the reasons for the delay were either

valid or neutral.              We discern no error in this legal conclusion.

See Barker, 407 U.S. at 531 (opining that “[a] more neutral

reason    such       as    negligence         or       overcrowded      courts       should    be

weighted    less       heavily        but    nevertheless         should      be     considered

since the ultimate responsibility for such circumstances must

rest    with     the      government        rather       than    with    the     defendant”).

Compare United States v. Ferreira, 665 F.3d 701, 705-06 (6th

Cir.     2011)    (opining           that    a     near       three-year      delay    between

defendant’s          indictment         and        his        initial      appearance         and

arraignment, for which the district court found the Government

was solely responsible, was “rightly characterized as ‘beyond

simple negligence,’” and upholding decision to weigh the second

Barker factor in favor of defendant).

       Finally, we are not persuaded by Crawley’s argument that he

was    prejudiced         by   the    delay.           With    regard   to     the    prejudice

inquiry, a court is to consider:                          (1) whether the defendant’s

pretrial       incarceration          was        oppressive;      (2)      the      defendant’s

anxiety    and       concern;     and       (3)    the    possibility        that    the    delay

hampered       the     defendant’s           ability       to    prepare       his    defense.

Doggett v. United States, 505 U.S. 647, 654 (1992).                                        At the

most, Crawley asserted nonspecific anxiety caused by inertia and

the lack of communication between the U.S. Attorney’s Office and

the district court upon Crawley’s arrival in the Middle District

                                                   4
of North Carolina, but he cites to no authority to support the

proposition that this type of generalized anxiety establishes

prejudice to the defendant.

     We    thus    find   no    reversible    error    in   any   aspect    of   the

district court’s rationale for rejecting Crawley’s speedy trial

arguments.        Accordingly, we affirm the court’s order denying

Crawley’s motion to dismiss, and we affirm the ensuing criminal

judgment.    We dispense with oral argument because the facts and

legal    contentions      are   adequately     presented     in   the   materials

before    this    court   and   argument     would    not   aid   the   decisional

process.

                                                                           AFFIRMED




                                        5